DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/13/2021, have been fully considered.  
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claims under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendments to the claims.  Additionally, the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by royal jelly as evidenced primarily by Barker et al (Nature 183:996-997, 1959; of record) has been withdrawn in view of Applicant’s amendments to the claims.   
Applicant traverses the rejection of claims as being anticipated primarily by Harn et al (US 2013/0309317; of record).  Specifically, pointing to paragraphs 0043-0048 of Harn et al, Applicant argues that “Harn teaches a food supplement composition that… may include royal jelly” (Applicant Arguments, Page 5).  To be clear, paragraphs 0043-0048 of Harn et al disclose Food Supplement C which does, in fact, comprise royal jelly powder.  Nevertheless, as argued 
The argument is not found persuasive.  In the previous Action, the claims were rejected based on Food Supplement A, which comprises “[r]oyal jelly” as opposed to royal jelly powder contained in Food Supplements B and C.  Moreover, as discussed in the instant basis of the rejection, as further taught by Harn et al, “[p]referably the food supplement is a soft capsule, a powder, a granule, a liquid, a gel or a paste” (Paragraph 0019).  Accordingly, the ordinarily skilled artisan would have immediately envisaged formulating Food Supplement A of Harn et al as capsule, granule or liquid, as instantly claimed.  This is true even if the royal jelly were in the form of a powder as in Food Supplements B or C, which would similarly provide the instantly claimed adjuvant (in powder form) contained in a preparation such as a capsule, liquid or granule, as instantly claimed.
For all the foregoing reasons, Applicant’s arguments are not found persuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is drawn to an adjuvant wherein “the adjuvant is contained in a preparation selected from the group consisting of a liquid preparation, an uncoated pill, a sugar-coated pill, a granule, a tablet, and a capsule”, whereas claim 22 is drawn to the adjuvant of claim 9 “wherein the adjuvant is an ingredient in a vaccine preparation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, claim 9 is drawn to an adjuvant wherein “the adjuvant is contained in a preparation selected from the group consisting of a liquid preparation, an uncoated pill, a sugar-coated pill, a granule, a tablet, and a capsule”, whereas claim 22 is drawn to the adjuvant of claim 9 “wherein the adjuvant is an ingredient in a vaccine preparation”, which fails to further limit the subject matter of claim 9.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 9-13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harn et al (US 2013/0309317; of record) as evidenced by Barker et al (Nature 183:996-997, 1959; of record), Kunugi et al (Int J Mol Sci 20:4662(26 pages), 2019; of record), Bhagwatwar et al (US 2013/0236544; of record) and Ella et al (WO 2014/009971; of record).
As amended, instant claims 9-12 are drawn to an adjuvant (more specifically, contained in a capsule, granule, or a liquid preparation (more specifically, a capsule or granule (claim 21)), said adjuvant comprising a mucosal stimulator, wherein the mucosal stimulator is 10-hydroxydecanoic acid, and further comprising a stabilizer.
Harn et al teach a “Food Supplement” comprising “[r]oyal jelly” (Paragraphs 0033-0037, Food Supplement A) wherein, as further taught by Harn et al, “[p]referably the food supplement is a soft capsule, a powder, a granule, a liquid, a gel or a paste” (Paragraph 0019).
As evidenced by Barker et al, 10-hydroxydecanoic acid is present in royal jelly, “the sole food administered by young workers or nurse bees of the common honey bee species Apis mellifica to female larvae destined to become queens” (Page 996, Column 2), which Applicant acknowledges (see Specification at Paragraph 0010: “10-hydroxydecanoic acid is… known as a constituent of royal jelly”).
And, as evidenced by Kunugi et al, royal jelly also comprises sugars wherein “[f]ructose and glucose constitute 90% of the total sugar fraction [and] sucrose accounts for 0.8-3.6%” (Page 3) which, as evidenced by Bhagwatwar et al and Ella et al, are known stabilizers.  In particular, Bhagwatwar et al teach “stable pharmaceutical compositions comprising fesoterodine… and fructose as a stabilizer” (Paragraph 0020) and Ella et al teach “vaccines… formulated with appropriate stabilizers” wherein “[s]tabilizers like sucrose
As such, Food Supplement A of Horn et al entails an adjuvant comprising a mucosal stimulator, wherein the mucosal stimulator is 10-hydroxydecanoic acid, and further comprising a stabilizer.  
Although Harn et al do not specify that Food Supplement A is contained in a capsule, granule or liquid as instantly claimed, as recognized by In re Schaumann, 572 F.2d 312 (CCPA 1978), claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each member.  Notably, in In re Petering, 301 F.2d 676 (CCPA 1962) the court determined that a prior art genus containing only 20 species anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member” of the genus (emphasis in original)).  Accordingly, considering that the genus of Food Supplement forms disclosed by Harn et al comprises only six members (i.e., a soft capsule, a powder, a granule, a liquid, a gel or a paste), the skilled artisan would have immediately envisaged formulating Food Supplement A as a capsule, granule or liquid.
For all of the foregoing reasons, instant claims 9-12 and 21 are anticipated.
Instant claim 13 is drawn to the adjuvant of claim 9, wherein the mucosal immunostimulator induces differentiation of M cells.
While it is acknowledged that the discovery of a new use for an old composition or structure based on unknown properties of the structure might be patentable to the discoverer as a process of using (See In re Hack, 245 F.2d 246 (CCPA 1957), when the claimed process of using is merely directed to the unknown properties or results of that composition or structure, then the claim is anticipated (See In re May, 574 F.2d 1082 (CCPA 1978).  As stated in In re Papesch, 315 F.2d 
In the instant case, inducing the differentiation of M cells is merely a property or result of the mucosal immunostimulator 10-hydroxydecanoic acid contained in royal jelly.
Accordingly, instant claim 13 is also anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611